NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED


                                             IN THE DISTRICT COURT OF APPEAL
                                             OF FLORIDA
                                             SECOND DISTRICT



TIMOTHY JACKSON,                   )
                                   )
           Appellant,              )
                                   )
v.                                 )               Case No. 2D17-5087
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)

Opinion filed August 29, 2018.

Appeal from the Circuit Court for Pinellas
County; Michael F. Andrews, Judge.

Howard L. Dimmig, II, Public Defender,
and Maureen E. Surber, Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee.



PER CURIAM.

             Affirmed.




SILBERMAN, LUCAS, and SALARIO, JJ., Concur.